Barclay, J.
The plaintiff in this action seeks to recover possession of a tract of land to which defendant claims title by adverse possession. The petition is in the ordinary form in ejectment, the answer a general denial. The decisive facts are admitted by both ' parties here.
Upon a trial by the court, a jury having been waived, a finding and judgment for plaintiff resulted. Defendant appealed.
The plaintiff’s case rests upon a patent from the United States government, issued in 1857, and in defendant’s admission of possession. The defense takes the affirmative, asserting full ownership by virtue of the statute of limitations.
A written agreement was entered into, December 23, 1868, between Christopher I. Woods and the plaintiff for the purchase from the latter by the former of the land in dispute with other parcels for the sum of $1,920, payable in ten annual installments, the last falling due December 23, 1878. By this agreement Mr. Woods “or his assignee” was to have immediate possession of the land described, and was to pay all taxes thereafter levied against it.
This document was offered and read in evidence by plaintiff without objection. Whether or not it was ever recorded does not appear. The second and last payment upon it was of $115.20, May 2, 1870. Mr. Woods fenced the land in 1869 or 1870, and in 1872, *163conveyed it to Ms dangMer (then and now the wife of defendant) by deed, duly acknowledged and recorded. In form the latter was of general warranty (with the statutory covenants) and recited a consideration of $5, and his natural love and affection for the grantee.
Under this deed the defendant and his wife entered ■upon and improved the land, built a house upon it, and have paid the taxes upon the property ever since. In January, 1884, defendant offered by letter to plaintiff to buy the property in question upon certain terms, among which was a stipulation to obtain possession thereof at his own charge and expense. His offer was •accepted, and a contract closed accordingly for the purchase of the land by him for $440, to be paid in four installments of equal amounts; the defendant was to pay the taxes and to have the right to immediate possession as against the plaintiff company. Defendant made the first of the four payments but none further. Defendant testified that he did not know of the nature of Wood’s original title; and that he had occupied the land with his wife in good faith,.claiming title thereto in their own rights.
The present action was begun, December 20, 1888.
Mr. Woods acquired possession under his contract to purchase. The transfer of the possession to his daughter was permissible by the terms of his agreement. Payment of taxes by the purchaser was also a part of it.
Assuming (without deciding) that possession thus gained may be turned into an adverse one, the only testimony tending to prove such adverse holding in this instance is that of defendant to the effect that he had claimed title to the property under the deed to his wife ever since she received it.
But there is no evidence whatever of any outward manifestation of such a position. The ordinary acts *164of ownership which usually give public expression to a claim of title were in this case entirely consistent with the agreement to purchase, and cannot justly be treated as implying an assertion of rights adverse to those of the vendor.
One who has obtained possession of land under a treaty with the owner for its purchase cannot, before • compliance with its terms, put the statute of limitations into effect against the true title, without at least some unequivocal and positive action to indicate such a purpose.
It is not enough to form a design to get the property in that manner, and to lock the claim in one’s own breast in the hope to give thereby a different legal complexion to acts in their nature friendly to the title to be acquired. Justice requires more of him than the mere claim of ownership to start a title adverse to that of the real owner, where one has come into possession by the latter’s consent. Here there is no evidence that the “claim” was ever even spoken-to any one.
It may be conceded to be settled law in Missouri that the vendee in an executed contract conveying land may assert title adversely to his immediate vendor. But that rule has no proper application between vendor and vendee where the latter has gone into possession under an executory contract for the purchase of the property. Until payment of the price or other solution of the contract, where it is transferable, those who come into possession of the land under the vendee are not regarded as acquiring thereby greater rights than the vendee could assert, except in so far as the statutes touching the registry of deeds may modify that rule. In this case no such exception as that last noted arises, for it does not appear that Mr. Wood at any time had any recorded interest of any sort in the land. At the time he transferred posses*165sion to his daughter he merely had an equity in it, and no greater right passed by the transfer or by the entry of herself and husband.
Defendant’s own proof does not tend to establish an adverse possession such as would confer title under the statutes of limitations as against plaintiff.
It is hence unnecessary to review the instructions, for the conclusion reached on the circuit is plainly for the right party.
Defendant stands wholly upon his supposed legal rights and we have hence considered his case in no other aspect.
Whether' he is not barred from maintaining the position he asserts for other reasons suggested by the facts we need not stop to inquire.
The judgment is manifetly correct and is affirmed.
Black, 0. J., Brace and Macfarlane, JJ., concur.